                    UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JOAQUÌN CARCAÑO, et al.,
Plaintiffs,                                         No. 1:16­cv­00236­TDS­JEP
v.

ROY A. COOPER, et al.,                          INTERVENOR­DEFENDANTS’
Defendants,                                   SUPPLEMENTAL REPLY BRIEF IN
v.                                               SUPPORT OF DISMISSAL OF
                                              FOURTH AMENDED COMPLAINT
PHIL BERGER, et al.,
Intervenor­Defendants



       Intervenor­Defendants submit the following supplemental reply brief concerning

Plaintiffs’ claims for nominal damages as to HB 2, in support of their motion to dismiss.

Notwithstanding the arguments in Plaintiffs’ Opposition, see Doc. 258 (“Opp.”),

applicable law makes plain that a claim for nominal damages alone cannot maintain this

case where HB 2 was never applied to Plaintiffs. This Court’s prior decisions on standing,

which addressed different legal theories in a different procedural posture, are not binding

now. And even if the nominal damages claims were justiciable, Plaintiffs lack a viable

theory for how HB 2 violated either Title IX or Title VII. The nominal damages claims

should be dismissed.

I.     REPEAL OF HB 2 MOOTS PLAINTIFFS’ NOMINAL DAMAGES CLAIMS.

       As Intervenor­Defendants have shown, HB 2’s repeal moots Plaintiffs’ nominal

damages claims because HB 2 was never directly enforced against Plaintiffs. Doc. 254




     Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 1 of 15
(“Int. Supp. Br.”) at 4­7. Plaintiffs respond (1) that the Court’s decision on standing when

Plaintiffs sought a preliminary injunction against HB 2 remains “law of the case,” Opp.

3­7, and (2) that Plaintiffs suffered injuries­in­fact which remain justiciable, id. at 7­12.

Neither theory is consistent with applicable law.

       A.     Law-of-the-Case Doctrine Does Not Apply To Preliminary Decisions
              Where The Applicable Legal Standards Have Changed.

       In general, “decisions at the preliminary injunction phase do not constitute the law

of the case,” Ctr. for Biological Diversity v. Salazar, 706 F.3d 1085, 1090 (9th Cir. 2013),

unless the decision reaches through to the merits for full consideration of all issues, see

Sherley v. Sebelius, 689 F.3d 776, 782 (D.C. Cir. 2012). That rule carries special weight

when it comes to preliminary decisions about jurisdiction, for Plaintiffs must maintain

their requisite personal interest at all stages of the litigation, and legal changes or factual

developments can require a court to revisit the question of standing at any time. See

Arizonans for Official English v. Arizona, 520 U.S. 43, 68 n.22 (1997); see also U.S.

Student Ass’n Found. v. Land, No. 08­CV­14019, 2010 WL 1131493, at *4 (E.D. Mich.

Mar. 23, 2010); Richmond Med. Ctr. for Women v. Gilmore, 55 F. Supp. 2d 441, 459 (E.D.

Va. 1999). More generally, the law­of­the­case doctrine “merely expresses the practice of

courts generally to refuse to reopen what has been decided, not a limit on their power,”

and courts may revisit their own past decisions “in any circumstance” that warrants it.

Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816 (1988).




     Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 2 of 15
       In this case, there are strong reasons not to apply law­of­the­case doctrine.

Because Plaintiffs’ claims have changed, a different legal standard applies to their

standing. See In re Trierweiler, 570 F. App’x 766, 774 (10th Cir. 2014) (law of the case

doctrine does not apply to “legally distinct issues”); see also Nat’l Air Traffic Controllers

Ass’n v. Sec’y of Dep’t of Transp., 654 F.3d 654, 660 (6th Cir. 2011) (“No previous court’s

decision can compel that we find standing now that the [plaintiffs] no longer suffer an

injury in fact.”); Opp. 3 (conceding that law of the case does not apply when “controlling

authority has since made a contrary decision of law applicable to the issue”) (quotes

omitted). At the preliminary injunction stage, Plaintiffs sought prospective injunctive

relief against an operative statute. Standing to raise that claim required Plaintiffs to show

a “threat of prosecution [that was] both ‘credible’ and ‘immediate.’” Doc. 248 at 23

(quoting EQT Prod. Co. v. Wender, 191 F. Supp. 3d 583, 591 (S.D. W. Va. 2016), aff’d,
                                   1
870 F.3d 322 (4th Cir. 2017)). The claims at issue here, in contrast, solely seek

retrospective damages relief, and so Plaintiffs must show an actual past injury that

satisfies Article III. See Reyes v. City of Lynchburg, 300 F.3d 449 (4th Cir. 2002); Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016), as revised (May 24, 2016).

       Plaintiffs’ new claims require a new jurisdictional analysis: otherwise, claims for

nominal damages would always survive a statute’s repeal as long as the plaintiff had

standing to seek injunctive relief in the first place. Yet injuries sufficient to maintain

1
 The Court addressed Plaintiffs’ claim against the background of the First Amended Complaint,
Doc. 127 at 2 & n.2, which did not include any claims for damages. Doc. 9.




     Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 3 of 15
claims for prospective injunctive relief are not necessarily sufficient to maintain nominal

damages claims after a law’s repeal. See Reyes, 300 F.3d at 457; Chapin Furniture Outlet,

Inc. v. Town of Chapin, 252 F. App’x 566 (4th Cir. 2007). Standing to pursue the former

theory thus does not establish standing as to the latter. Because Plaintiffs’ current claims

and the relevant legal standards are different, the Court’s prior standing decision cannot

be law of the case.

       B.     The Claim For Nominal Damages Is Moot.

       Relevant authority does not permit jurisdiction over the nominal damages claims.

As Plaintiffs contend, a claim for nominal damages may prevent a lawsuit becoming moot

after the statute is repealed, Opp. 7 (citing, inter alia, Rendelman v. Rouse, 569 F.3d 182,

187 (4th Cir. 2009)) (emphasis added) — but only if the nominal damages claim arises

from a justiciable injury. In a case challenging a statute’s constitutionality, as the Fourth

Circuit held in Reyes, that requires an actual, concrete injury resulting from enforcement

of the statute against the plaintiff. 300 F.3d at 457. Plaintiffs’ Fourth Amended Complaint

does not mention any instance where HB 2 was enforced against any Plaintiff (or indeed,

anyone at all). Thus, although HB 2 was in effect, it was never applied to any Plaintiff in

a way that suffices to maintain their standing now.

       According to Plaintiffs, Reyes held only that “prosecution consistent with due

process — even pursuant to a statute that is later repealed — does not cause the loss of

any liberty interest,” a proposition they consider “irrelevant here” because “prosecution is




     Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 4 of 15
not at issue.” Opp. 10. That misses the boat for several reasons. Most obviously, the fact

that no one was ever convicted or prosecuted under HB 2 is not a distinction; it is proof

that Plaintiffs suffered no actual, concrete injury during the time the statute was in effect.

       Even more fundamentally, Reyes stands for the broader proposition that

“‘[f]reedom from criminal prosecution … is not an interest that is accorded constitutional

protection,’” and that the federal constitution “‘recognize[s] no interest to be free from

the burdens of defending oneself against an unsuccessful prosecution.’” 300 F.3d at 455

n.8 (quoting Richardson v. City of S. Euclid, 904 F.2d 1050, 1054 (6th Cir. 1990)).

Because Plaintiffs do not allege that they were ever subject to prosecution under HB 2 —

let alone a criminal conviction or a civil penalty — the alleged injuries they attribute to

HB 2 all flow from their unfulfilled fears of prosecution. But if the past “burden[] of

defending oneself against an unsuccessful prosecution” is not a justiciable injury, id.,
                                                                                        2
Plaintiffs’ mere apprehensions about prosecution cannot be justiciable either. Plaintiffs

provide no justification for confining Reyes to its particular legal context, rather than

applying it according to its terms in other circumstances.

       The key fact of Reyes — that the plaintiffs, like Plaintiffs here, were never

successfully prosecuted under the challenged statute before it was repealed — appears to

distinguish every other case Plaintiffs cite in support. Plaintiffs rely principally on



2
  Nor, if their fear of prosecution is not enough to support jurisdiction now, can Plaintiffs rely on
injuries resulting from any actions they took because of that fear. See Clapper v. Amnesty Int’l
USA, 568 U.S. 398, 415­18 (2013).




     Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 5 of 15
Covenant Media of S.C., LLC v. City of North Charleston, 493 F.3d 421 (4th Cir. 2007),

the case they consider “most directly on point.” Opp. 8. Covenant, the plaintiff in that

case, applied to erect a billboard. The city sat on the application for several months.

Covenant then sued, claiming that the city’s sign regulation “was unconstitutional on its

face because it failed to require a decision on a sign permit within a specific time

period[.]” Covenant Media, 492 F.3d at 428. In other words, the plaintiff had submitted a

sign application that was processed in an allegedly unconstitutional way. The law was

thus enforced against plaintiff in precisely the way that the plaintiff claimed was

unconstitutional. The resulting procedural injury, the Fourth Circuit held, was

“redressable at least by nominal damages.” Id. That is unlike this case because HB 2 was

not enforced against Plaintiffs.

       Plaintiffs’ two Supreme Court cases fall into the same category. Carey v. Piphus,

435 U.S. 247 (1978), involved a procedural due process challenge brought by two

students who had been suspended from school. Opp. 8. Memphis Community School

District v. Stachura, 477 U.S. 299 (1986), similarly, arose from a procedural due process

and First Amendment lawsuit brought by a teacher who had been suspended from his job.

Opp. 7, 8. And in each case Plaintiffs string­cite at page 7 of their Opposition, the

nominal damages claim survived because the challenged law had been directly applied to

the plaintiff when it was in effect, leading to a concrete injury. See Rendelman, 569 F.3d

at 184­85 (prison denied plaintiff access to food consistent with his religious beliefs);




     Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 6 of 15
Cent. Radio Co. v. City of Norfolk, 811 F.3d 625, 630 (4th Cir. 2016) (plaintiff cited by

city for violations of sign regulation); Am. Humanist Ass’n v. Greenville Cty. Sch. Dist.,

652 F. App’x 224, 226­27 (4th Cir. 2016) (public school student subject to religious

coercion by unconstitutional prayers). All of these cases are consistent with Reyes and

unlike Plaintiffs claims against HB 2, and thus do not establish jurisdiction.

        It is also significant that Plaintiffs’ complaint “pray[s] predominantly … for

declaratory and injunctive relief,” making “clear that their only goal was removal

of” HB 2. Flanigan’s Enterprises, Inc. of Ga. v. City of Sandy Springs, Ga., 868 F.3d

1248, 1265 (11th Cir. 2017), cert. denied, 138 S. Ct. 1326 (2018). The repeal of HB 2

thus afforded plaintiffs “all the relief they requested and there is nothing of any practical

effect left for [the Court] to grant them.” Id. The availability of some such practical relief

is a prerequisite of Article III standing; without it, “a prayer for nominal damages” is akin

to a request for an advisory opinion and “cannot save an otherwise moot case.” Id. at

1267.

        Where a statute has been enacted but never enforced, and where the repeal of that

statute affords plaintiffs all the substantive relief they sought, “the only redress [the

Court] can offer [plaintiffs] is judicial validation, through nominal damages, of an

outcome that has already been determined.” Id. at 1268. But “absent an accompanying

practical effect on the legal rights or responsibilities of the parties before us, [this Court]

is without jurisdiction to give them that satisfaction.” Id.




     Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 7 of 15
II.    PLAINTIFFS’ NOMINAL DAMAGES CLAIMS FAIL ON THE MERITS.

       Besides the lack of subject matter jurisdiction, Plaintiffs’ nominal damages claims

fail because HB 2 did not involve “sex” discrimination within the meaning of Title IX

and Title VII. Int. Supp. Br. 9­15. Plaintiffs present three arguments to the contrary. Opp.

15. None bears any weight.

       First, Plaintiffs claim that discrimination against transgender people involves “sex

stereotyping” because it is necessarily based on “‘the perception that [a transgender

individual’s] behavior transgresses gender stereotypes.’” Opp. 17 (quoting Glenn v.

Brumby, 663 F.3d 1312, 1316 (11th Cir. 2011)); id. at 15 (citing Price Waterhouse v.

Hopkins, 490 U.S. 228 (1989)). Cases have indeed stated that sex discrimination includes

discrimination against, for example, a woman who does not conform to stereotyped views

of female appearance or behavior. Price Waterhouse, 490 U.S. at 235, 250 (plurality). But

if that is Plaintiffs’ theory why HB 2 violated Title IX and Title VII, it fails as a matter of

law because it misconstrues what HB 2 actually did. HB 2 did not classify men and

women based on their behavior; it distinguished them based on their biological sex, as

determined by the objective criterion of a birth certificate. A uniform rule based on

objective biological and legal standards unrelated to behavior is the antithesis of sex

stereotyping.

       Plaintiffs attempt to sidestep that problem by arguing that HB 2 treated

transgender men (for example) “as insufficiently masculine or insufficiently male because




      Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 8 of 15
they were designated a different sex at birth.” Opp. 18. In so doing, Plaintiffs confirm

what Intervenor­Defendants pointed out in their Supplemental Brief: that Plaintiffs seek

to recharacterize the physical characteristics of sex as stereotypes about sex. Int. Supp.

Br. 14. That reading has no basis in the text of either Title IX or Title VII, and a wealth of

textual and historical evidence counters it. Id. at 9­16. Not even the dictionary definitions

quoted in G.G. ex rel. Grimm v. Gloucester County School Board go so far as to say that

gender identity determines sex and physiology is the stereotype. 822 F.3d 709, 721­22
                                  3
(4th Cir. 2016); see Opp. 23­24.

       Plaintiffs are of course correct that statutory prohibitions often go further than the

specific factual circumstances that prompted a statute, or the subjective motivations of the

legislature that enacted it. Opp. 20­21 (citing Oncale v. Sundowner Offshore Servs., 523

U.S. 75, 79 (1998)). But the range of permissible interpretations extends only to

“reasonably comparable” situations within the original meaning of the text. Oncale, 523

U.S. at 79; Wisconsin Cent. Ltd. v. United States, 138 S. Ct. 2067, 2070 (2018)

(explaining that a court must “interpret the words consistent with their ordinary meaning

at the time Congress enacted the statute”). It does not permit wholesale redefinitions that




3
 Plaintiffs argue that the Supreme Court’s order vacating G.G. does not deprive “the remainder”
of the case of binding effect. Opp. 23 n.10. Not so. Where the Supreme Court “vacated the Court
of Appeals’ judgment for further consideration in light of the subsequent development … the
doctrine of the law of the case does not constrain either the District Court or, should an appeal
subsequently be taken, the Court of Appeals.” Johnson v. Bd. of Educ. of City of Chi., 457 U.S.
52, 53­54 (1982).




     Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 9 of 15
were not “fairly” disclosed by the statute’s words. Barr v. United States, 324 U.S. 83, 90

(1945).

       Besides, it is Plaintiffs’ theory that demands classifying people on stereotyped

grounds, not HB 2. Witness Plaintiffs’ position that transgender individuals should have

access to restrooms and similar facilities corresponding with their gender identities in part

because of how they conform (or fail to conform) to stereotypes about how men or

women should look. 4AC ¶¶ 62, 70, 75; see also id. ¶¶ 107­09, 112 (Plaintiff McGarry);

id. ¶¶ 130, 135, 145­46 (Plaintiff Schafer); id. ¶ 168 (Plaintiff Goss). HB 2, in contrast,

was blind to gender identity and gender expression.

       Second, Plaintiffs assert that because both “gender identity” and “sex designated at

birth” are “sex­based characteristics,” discrimination based on the “incongruence”

between those characteristics must be sex discrimination. Opp. 19. That argument

essentially restates Plaintiffs’ sex­stereotyping theory because it rests on the premise that

HB 2 penalized divergences between characteristics associated with sex. And just as

above, although Plaintiffs assume that gender identity is a “sex­based characteristic” for

purposes of Title IX and Title VII, id., they once again fail to justify that argument with

anything bearing on the statutory language.

       Third, Plaintiffs claim that HB 2 involves discrimination against “gender

transition.” Opp. 19­20. But once more, HB 2 did not do anything of the kind. When a

transgender individual obtained a birth certificate reflecting his or her gender identity, the




    Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 10 of 15
new certificate conclusively determined the person’s biological sex. Plaintiffs concede the

point, for at least one Plaintiff alleges that she actually has obtained a new birth

certificate after transitioning to her female gender identity, and that her new certificate

enabled her to access restrooms on the same terms as women who had not transitioned.

See 4AC ¶ 166 (Plaintiff Goss alleging that she “was not prohibited by H.B. 2 from using

women’s restrooms in public buildings[] because her birth certificate lists her gender as

female”). Provided birth certificates reflecting the same biological sex, HB 2 was

completely evenhanded between individuals who had transitioned and those who had not.

To be sure, HB 2’s reliance on birth certificates created a standard for determining who

had transitioned, but Plaintiffs do not argue that the act of classifying individuals as male

or female for purposes of separate restrooms violates any law. Doc. 233 at 11 n.5, 42.

       That, in short, disposes of Plaintiffs’ three arguments why HB 2 violated Title IX

and Title VII. Ironically, one of the best reasons to disregard Plaintiffs’ arguments

appears in one of their own authorities. In Hively v. Ivy Tech Community College of

Indiana, an en banc majority adopted an interpretation of “sex” in Title VII identical to

Plaintiffs’. 853 F.3d 339, 357 (7th Cir. 2017) (en banc) (cited at Opp. 22). Judge Posner

concurred, but for a much more plainspoken reason:

I would prefer to see us acknowledge openly that today we, who are judges rather
      than members of Congress, are imposing on a half­century­old statute a
      meaning of ‘sex discrimination’ that the Congress that enacted it would not
      have accepted. … We should not leave the impression that we are merely




    Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 11 of 15
       the obedient servants of the 88th Congress (1963–1965), carrying out their
       wishes. We are not.

Hively, 853 F.3d at 357 (Posner, J., concurring). For all Plaintiffs’ rationalizations, they

are ultimately seeking a judicial rewrite of Title IX and Title VII, not an interpretation

grounded in the text.

       Finally, even if Plaintiffs’ interpretation of Title IX were colorable, it cannot

survive under the Spending Clause. Int. Supp. Br. 13­1; Pennhurst State Sch. & Hosp. v.

Halderman, 451 U.S. 1 (1981). Plaintiffs do not contest that a Spending Clause statute

must provide fair notice of its conditions, but argue that “[r]ecipients of federal funds like

UNC have clear notice that Title IX encompasses all forms of sex discrimination,”

including their allegations about HB 2. Opp. 33. That claim founders on Plaintiffs’

inability to identify any sound historical basis for their interpretation of Title IX. On the

contrary, Plaintiffs cannot disagree that their interpretation was universally rejected for

decades after Title IX and Title VII became law. Int. Supp. Br. 10; Opp. 25 (rejecting

prior cases as “superseded” law that “has been abrogated”). There is no way to reconcile

Plaintiffs’ rejection of decades of caselaw with their contention that their standard was

fairly disclosed by the statute all along.

                                       CONCLUSION

       Plaintiffs’ claim for nominal damages should be dismissed.

                                             Respectfully submitted,

By: /s/ Stephen S. Schwartz                    / Robert D. Potter, Jr.




    Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 12 of 15
Gene C. Schaerr* (DC Bar #416638)           Robert D. Potter, Jr. (State Bar #17553)
Stephen S. Schwartz* (DC Bar #477947)       Counsel for President Pro Tempore
Counsel for President Pro Tempore           Phil Berger and Speaker Tim Moore
Phil Berger and Speaker Tim Moore           2820 Selwyn Avenue, #840
SCHAERR | JAFFE LLP                         Charlotte, NC 28209
1717 K Street NW, Suite 900                 Telephone: (704) 552­7742
Washington, DC 20006                        Email: rdpotter@rdpotterlaw.com
Telephone: (202) 787­1060
Email: gschaerr@schaerr­jaffe.com
       sschwartz@schaerr­jaffe.com

*appearing pursuant to Local Rule 83.1(d)

                          Counsel for Intervenor­Defendants


Date: December 7, 2018




    Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 13 of 15
                            CERTIFICATE OF WORD COUNT

          I hereby certify that this brief complies with the word limits of Local Civil Rule

   7.3(d) because, excluding the parts exempted by the rule, the brief contains 2196 words.



/s/ Stephen S. Schwartz
                                               Counsel for Intervenor­Defendants




       Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 14 of 15
                                CERTIFICATE OF SERVICE

          I hereby certify that on December 7, 2018, I electronically filed the foregoing with

   the Clerk of Court using the CM/ECF system, which will send a notice of electronic

   filing to all counsel of record who have consented to electronic notification.



/s/ Stephen S. Schwartz
                                                 Counsel for Intervenor­Defendants




       Case 1:16-cv-00236-TDS-JEP Document 262 Filed 12/07/18 Page 15 of 15
